Exhibit 10.1


 


 
$275,000,000
 


 
CNO FINANCIAL GROUP, INC.
 


 
9.00% SENIOR SECURED NOTES DUE 2018
 


 


 


 
PURCHASE AGREEMENT
 
December 14, 2010
 


 
 

--------------------------------------------------------------------------------

 


December 14, 2010
 
Morgan Stanley & Co.  Incorporated
Barclays Capital Inc.
As Representatives of the Initial Purchasers
c/o           Morgan Stanley & Co. Incorporated
1585 Broadway
New York, New York 10036


Ladies and Gentlemen:
 
CNO FINANCIAL GROUP, INC., a Delaware corporation (the “Company”), proposes to
issue and sell to the several purchasers named in Schedule I hereto (the
“Initial Purchasers”), $275,000,000 aggregate principal amount of the Company’s
9.00% Senior Secured Notes due 2018 (the “Notes”).  Morgan Stanley & Co.
Incorporated and Barclays Capital Inc. have agreed to act as the representatives
of the several Initial Purchasers (the “Representatives”) in connection with the
offering and sale of the Notes.
 
The Securities (as defined herein) will be issued pursuant to the provisions of
an indenture, to be dated as of December 21, 2010 (the “Indenture”), among the
Company, the Guarantors (as defined herein) and Wilmington Trust FSB, as trustee
(the “Trustee”).
 
The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior secured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”).  The Notes and
the Guarantees are herein collectively referred to as the “Securities”.
 
Concurrently with this offering, (i) the Company will enter into a new $375.0
million senior secured term loan facility (the “New Credit Facility”),  and (ii)
the Company will use the proceeds from the New Credit Facility and the offering
of the Securities to repay all indebtedness outstanding under the Company’s
existing senior secured credit facility (the “Existing Credit Facility”).
 
The Securities will be offered without being registered under the Securities Act
of 1933, as amended (the “Securities Act”), to qualified institutional buyers in
compliance with the exemption from registration provided by Rule 144A under the
Securities Act and in offshore transactions in reliance on Regulation S under
the Securities Act (“Regulation S”).
 
In connection with the sale of the Securities, the Company has prepared a
preliminary offering memorandum dated December 8, 2010 (the “Preliminary
Memorandum”) and will prepare a final offering memorandum dated the date hereof
(the “Final Memorandum”) including or incorporating by reference a description
of the terms of the Securities, the terms of
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
the offering and a description of the Company.  For purposes of this Agreement,
“Additional Written Offering Communication” means any written communication (as
defined in Rule 405 under the Securities Act) that constitutes an offer to sell
or a solicitation of an offer to buy the Securities other than the Preliminary
Memorandum or the Final Memorandum, “Time of Sale Memorandum” means the
Preliminary Memorandum together with the Additional Written Offering
Communications, if any, each identified in Schedule II hereto and “Time of Sale”
means 2:30 p.m. on the date hereof, which the Initial Purchasers have advised
the Company is the first time when sales of the Securities are made.  As used
herein, the terms Preliminary Memorandum, Time of Sale Memorandum and Final
Memorandum shall include the documents, if any, incorporated by reference
therein.  The terms “supplement”, “amendment” and “amend” as used herein with
respect to the Preliminary Memorandum, the Time of Sale Memorandum, the Final
Memorandum or any Additional Written Offering Communication shall include all
documents subsequently filed by the Company with the Securities and Exchange
Commission (the “Commission”) pursuant to the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), that are deemed to be incorporated by reference
therein.
 
The Notes will be secured on a first priority basis (subject to Permitted Liens
(as defined in the Indenture) by liens on the assets (the “Collateral”) of the
Company and the Guarantors that, as of the Closing Date, have been pledged on a
first priority basis (subject to Permitted Liens (as defined in the Indenture)
as collateral securing the New Credit Facility (as defined below) and documented
by a security agreement dated as of the Closing Date (the “Security Agreement”)
and other instruments evidencing or creating a security interest (collectively
with the Security Agreement, the “Security Documents”) in favor of Wilmington
Trust FSB, as collateral agent (in such capacity, the “Notes Collateral Agent”),
for its benefit and the benefit of the Trustee and the holders of the
Notes.  The Securities will be subject to the provisions of an intercreditor
agreement dated as of the Closing Date (the “Intercreditor Agreement”) between
the Notes Collateral Agent and Morgan Stanley Senior Funding, Inc., as
administrative agent and collateral agent under the New Credit Facility and
acknowledged by the Company and the Guarantors.
 
1. Representations and Warranties.  Each of the Company and the Guarantors,
jointly and severally, represents and warrants to, and agrees with, you, as of
the Time of Sale and as of the Closing Date, that:
 
(a) Each document incorporated or deemed to be incorporated by reference in the
Time of Sale Memorandum at the time they were filed with the Commission
(collectively, the “Incorporated Documents”) complied in all material respects
with the Exchange Act and the applicable rules and regulations of the Commission
thereunder.
 
(b) The Time of Sale Memorandum as of the Time of Sale does not and the Final
Memorandum as of its date and as of the Closing Date will not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, except that the representations and warranties set forth
in this paragraph do not apply to statements or omissions in the Time of Sale
Memorandum or the Final Memorandum based upon information relating to any
Initial Purchaser furnished to the Company in writing by such Initial Purchaser
through you expressly for use therein.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(c) Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, and electronic road shows, if any, furnished
to you before first use, the Company has not prepared, used or referred to, and
will not, without your prior consent, prepare, use or refer to, any Additional
Written Offering Communication.
 
(d) The Company and each Guarantor has been duly incorporated, is validly
existing as a corporation or limited liability company in good standing under
the laws of the jurisdiction of its incorporation, has the corporate or limited
liability company power and authority to own its property and to conduct its
business as described in the Time of Sale Memorandum and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Change.
 
(e) Each subsidiary of the Company has been duly incorporated, is validly
existing as a corporation or limited liability company in good standing under
the laws of the jurisdiction of its incorporation, has the corporate or limited
liability company power and authority to own its property and to conduct its
business as described in the Time of Sale Memorandum and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Change; all of the issued shares
of capital stock of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
by the Company, free and clear of all liens, encumbrances, equities or claims
other than as expressly permitted in the Security Agreement or Indenture and,
after giving effect to the offering of the Securities, under or pursuant to the
Security Documents.
 
(f) This Agreement has been duly authorized, executed and delivered by the
Company and each Guarantor.
 
(g) The Indenture has been duly authorized by the Company and the Guarantors
and, at the Closing Date, will have been duly executed and delivered by the
Company and the Guarantors and, assuming due execution thereof by the other
parties thereto, will constitute a valid and binding agreement of the Company
and the Guarantors, enforceable against the Company and the Guarantors in
accordance with its terms, except as the enforcement thereof may be limited by
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and equitable principles of general applicability.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(h) The Notes have been duly authorized and, when executed and authenticated in
accordance with the provisions of the Indenture and delivered to and paid for by
the Initial Purchasers in accordance with the terms of this Agreement, assuming
due execution thereof by the other parties thereto will be valid and binding
obligations of the Company, enforceable in accordance with their terms, subject
to applicable bankruptcy, insolvency and similar laws affecting creditors’
rights generally and equitable principles of general applicability, and will be
entitled to the benefits of the Indenture pursuant to which such Securities are
to be issued.
 
(i) The Guarantees has been duly authorized by the Guarantors and, at the
Closing Date, will have been duly executed and delivered by the Guarantors and,
assuming due execution thereof by the other parties thereto, will constitute a
valid and binding agreement of the Guarantors, enforceable against the
Guarantors in accordance with its terms, except as the enforcement thereof may
be limited by applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally and equitable principles of general applicability.
 
(j) Each of the Security Documents and the Intercreditor Agreement have been
duly authorized by the Company and the Guarantors and, at the Closing Date, will
have been duly executed and delivered by the Company and the Guarantors and
assuming due execution thereof by the other parties thereto will constitute a
valid and binding agreement of the Company and the Guarantors, enforceable
against the Company and the Guarantors in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and equitable principles of general applicability.
 
(k) The Notes and the Guarantees to be purchased by the Initial Purchasers from
the Company on the Closing Date will be in the form contemplated by the
Indenture.  The Securities, the Indenture, the Security Documents and the
Intercreditor Agreement will conform to the descriptions thereof in the Time of
Sale Memorandum.
 
(l) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement , the Indenture, the Security
Documents, the Intercreditor Agreement and the Securities and the grant and
perfection of security interests and the consummation of the Transactions
related to the New Credit Facility will not contravene (i) the certificate of
incorporation or by-laws of the Company or any Guarantor, (ii) any agreement or
other instrument binding upon the Company or any of its subsidiaries that is
material to the Company and its subsidiaries, taken as a whole, or (iii) any
provision of applicable law or any judgment, order or decree of any governmental
body, agency or court having jurisdiction over the Company or any subsidiary,
except, in the case of clauses (ii) and (iii) above, for any such contravention
that would not have a material adverse effect on the Company and its
subsidiaries, taken as a whole.
 
(m) Except as set forth in the Time of Sale Memorandum, there has not occurred
any material adverse change, or any development involving a material adverse
change, in the condition, financial or otherwise, or in the earnings, business
or operations of the Company and its subsidiaries, taken as a whole (any such
change a “Material Adverse Change”) subsequent to the respective dates as of
which information is provided in the Time of Sale Memorandum.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(n) Other than as set forth in the Time of Sale Memorandum, there are no legal
or governmental proceedings pending or threatened to which the Company or any of
its subsidiaries is a party or to which any of the properties of the Company or
any of its subsidiaries is subject that would have a Material Adverse Change or
have a material adverse effect on the power or ability of the Company to perform
its obligations under this Agreement, the Indenture or the Securities or to
consummate the transactions contemplated by the Time of Sale Memorandum.
 
(o) The Company and its subsidiaries are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), have
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and are in
compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals would not,
singly or in the aggregate, have a Material Adverse Change.
 
(p) There are no costs or liabilities associated with Environmental Laws
(including, without limitation, any capital or operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties) which would, singly or in the
aggregate, have a Material Adverse Change.
 
(q) Neither the Company nor any Guarantor is, and after giving effect to the
offering and sale of the Securities and the application of the proceeds thereof
as described in the Final Memorandum will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.
 
(r) Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Securities
in a manner that would require the registration under the Securities Act of the
Securities or (ii) offered, solicited offers to buy or sold the Securities by
any form of general solicitation or general advertising (as those terms are used
in Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.
 
(s) None of the Company, its Affiliates or any person acting on its or their
behalf has engaged or will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Securities and the Company and its
Affiliates and any person acting on its or their behalf have complied and will
comply with the offering restrictions requirement of Regulation S, except no
representation, warranty or agreement is made by the Company or the Guarantors
in this paragraph with respect to the Initial Purchasers.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(t) It is not necessary in connection with the offer, sale and delivery of the
Securities to the Initial Purchasers in the manner contemplated by this
Agreement and the Time of Sale Memorandum to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act of
1939, as amended.
 
(u) The Securities satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act.
 
(v) Neither the Company nor any of its subsidiaries or affiliates, nor any
director, officer, or employee, nor, to the Company’s knowledge, any agent or
representative of the Company or of any of its subsidiaries or affiliates, has
taken or will take any action in furtherance of an offer, payment, promise to
pay, or authorization or approval of the payment or giving of money, property,
gifts or anything else of value, directly or indirectly, to any (i) “government
official” (including any officer or employee of a government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
political party or party official or candidate for political office) or (ii) to
any “foreign official” (as defined in the Foreign Corrupt Practices Act of 1977,
as amended) or any foreign political party or official thereof or any candidate
for foreign political office, in each case, to influence official action or
secure an improper advantage; and the Company and its subsidiaries and
affiliates have conducted their businesses in compliance with applicable
anti-corruption laws and have instituted and maintain and will continue to
maintain policies and procedures designed to promote and achieve compliance with
such laws and with the representation and warranty contained herein.
 
(w) The operations of the Company and its subsidiaries are and have been
conducted at all times in material compliance with all applicable financial
recordkeeping and reporting requirements, including those of the Bank Secrecy
Act, as amended by Title III of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.
 
(x) (i)  The Company, represents that neither the Company nor any of its
subsidiaries (collectively, the “Entity”) or, to the knowledge of the Entity,
any director, officer, employee, agent, affiliate or representative of the
Entity, is an individual or entity (“Person”) that is, or is owned or controlled
by a Person that is:
 
(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, North
Korea, Sudan and Syria).
 
(ii) The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:
 
(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or
 
(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).
 
(iii) The Entity represents and covenants that for the past 5 years, it has not
knowingly engaged in, is not now knowingly engaged in, and will not engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.
 
(y) The financial statements, together with the related schedules and notes,
included in the Time of Sale Memorandum present fairly the consolidated
financial position of the entities to which they relate as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified.  Such financial statements have been prepared in accordance with
generally accepted accounting principles in the United States applied on a
consistent basis throughout the periods involved, except as may be expressly
stated in the related notes thereto.  The financial data set forth in the Time
of Sale Memorandum under the captions “Summary—Summary Historical Consolidated
Financial and Operating Data,” and “Selected Historical Consolidated Financial
and Operating Data” fairly present the information set forth therein on a basis
consistent with that of the audited financial statements contained in the Time
of Sale Memorandum.  The statistical and market-related data and forward-looking
statements included in the Time of Sale Memorandum are based on or derived from
sources that the Company believes to be reliable and accurate in all material
respects and represent their good faith estimates that are made on the basis of
data derived from such sources.
 
(z) Except as set forth in the Time of Sale Memorandum, the Company and each of
its subsidiaries possess such valid and current certificates, authorizations or
permits issued by the appropriate state, federal or foreign regulatory agencies
or bodies necessary to conduct their respective businesses, and neither the
Company nor any of its subsidiaries have received any notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Change.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(aa) None of the Company or any of the Guarantors has taken or will take,
directly or indirectly, any action designed to or that might be reasonably
expected to cause or result in stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of the Securities.
 
(bb) Each of the Company and the Guarantors, taken as a whole, is, and
immediately after the Closing Date will be, Solvent.  As used herein, the term
“Solvent” means, with respect to any person on a particular date, that on such
date (i) the fair market value of the assets of such person is greater than the
total amount of liabilities (including contingent liabilities) of such person,
(ii) the present fair salable value of the assets of such person is greater than
the amount that will be required to pay the probable liabilities of such person
on its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature and (iv) such person does not have
unreasonably small capital.
 
(cc) The Company and its subsidiaries and their respective officers and
directors are in compliance with the applicable provisions of the Sarbanes-Oxley
Act of 2002 (the “Sarbanes-Oxley Act,” which term, as used herein, includes the
rules and regulations of the Commission promulgated thereunder).
 
(dd) Except as set forth in the Time of Sale Memorandum, the Company and its
subsidiaries maintain a system of accounting controls that is in compliance with
the Sarbanes-Oxley Act and is sufficient to provide reasonable assurances
that:  (i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(ee) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rules 13a-15 and 15d-14 under the
Exchange Act); such disclosure controls and procedures are designed to ensure
that material information relating to the Company and its subsidiaries is made
known to the chief executive officer and chief financial officer of the Company
by others within the Company or any of its subsidiaries, and such disclosure
controls and procedures are reasonably effective to perform the functions for
which they were established subject to the limitations of any such control
system; the Company’s auditors and the audit committee of the board of directors
of the Company have been advised of: (i) any significant deficiencies or
material weaknesses in the design or operation of internal controls which could
adversely affect the Company’s ability to record, process, summarize, and report
financial data; and (ii) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal
controls.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(ff) Neither the Company nor any of its subsidiaries nor any agent thereof
acting on their behalf has taken, and none of them will take, any action that
might cause this Agreement or the issuance or sale of the Securities to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System.
 
(gg) The Company, the Guarantors and their respective affiliates and all persons
acting on their behalf (other than the Initial Purchasers, as to whom the
Company and the Guarantors make no representation) have complied with and will
comply with the offering restrictions requirements of Regulation S in connection
with the offering of the Securities outside the United States and, in connection
therewith, the Time of Sale Memorandum will contain the disclosure required by
Rule 902.  Each of the Company and the Guarantors is a “reporting issuer”, as
defined in Rule 902 under the Securities Act.
 
(hh) Upon the delivery to the Notes Collateral Agent of certificates
representing shares of capital stock and the filing of financing statements or
Mortgages filed as fixture filings (“Fixture Filings”), as applicable, with
respect to the Collateral described in the Security Agreement and the fixtures
described in the financing statements or Fixture Filings (the “Personal Property
Collateral”), in the proper recording office and taking of other actions
specified in the Security Documents, the security interests granted thereby will
constitute valid, perfected first-priority liens and security interests in the
Personal Property Collateral of each grantor or mortgagor, as applicable, in
favor of the Notes Collateral Agent for the benefit of the Trustee and the
holders of the Notes, enforceable in accordance with the terms contained
therein, to the extent such security interests can be perfected by possession of
such certificates representing shares of capital stock, by filing a financing
statement or under (A) the Uniform Commercial Code (the “UCC”) of the
jurisdiction of organization of such grantor, or (B) the personal property
security legislation applicable to the Personal Property Collateral, or under
the local law of the jurisdiction in which the fixtures are located or by such
other actions, and subject only to the liens, encumbrances and exceptions
permitted in the Indenture and the Security Documents, and to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and equitable principles of general applicability.
 
(ii) The New Credit Facility has been duly and validly authorized by the Company
and the Guarantors and, when duly executed and delivered by the Company and the
Guarantors, will be the valid and legally binding obligation of the Company and
the Guarantors, enforceable in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
2. Agreements to Sell and Purchase.  Each of the Company and the Guarantors
hereby agrees to sell to the several Initial Purchasers, and each Initial
Purchaser, upon the basis of the representations and warranties herein
contained, but subject to the conditions hereinafter stated, agrees, severally
and not jointly, to purchase from the Company and the Guarantors the respective
principal amount of Securities set forth in SCHEDULE I hereto opposite its name
at a purchase price of 97.50% of the principal amount thereof (the “Purchase
Price”) plus accrued and unpaid interest, if any, to the Closing Date.
 
3. Terms of Offering.  You have advised the Company that the Initial Purchasers
will make an offering of the Securities purchased by the Initial Purchasers
hereunder as soon as practicable after this Agreement is entered into as in your
judgment is advisable.
 
4. Payment and Delivery.  Payment for the Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on December 21, 2010, or at such
other time on the same or such other date, not more than three Business Days
after the foregoing date, as shall be designated in writing by Morgan Stanley &
Co. Incorporated.  The time and date of such payment are hereinafter referred to
as the “Closing Date.”
 
The Notes shall be in definitive form or global form, as specified by Morgan
Stanley & Co. Incorporated, and registered in such names and in such
denominations as Morgan Stanley & Co. Incorporated shall request in writing not
later than one full business day prior to the Closing Date.  The Securities
shall be delivered to Morgan Stanley & Co. Incorporated on the Closing Date for
the respective accounts of the several Initial Purchasers, with any transfer
taxes payable in connection with the transfer of the Securities to the Initial
Purchasers duly paid, against payment of the Purchase Price therefor plus
accrued and unpaid interest, if any, to the date of payment and delivery.
 
5. Conditions to the Initial Purchasers’ Obligations.  The several obligations
of the Initial Purchasers to purchase and pay for the Securities on the Closing
Date are  subject to the following conditions:
 
(a) Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:
 
(i) there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded the Company or any of the securities of the Company or any
of its subsidiaries or in the rating outlook for the Company by any “nationally
recognized statistical rating organization,” as such term is defined for
purposes of Rule 436(g)(2) under the Securities Act; and
 
(ii) there shall not have occurred any Material Adverse Change that, in your
judgment, makes it impracticable to market the Securities on the terms and in
the manner contemplated in the Time of Sale Memorandum.
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(b) The representations and warranties of the Company and the Guarantors
contained in this Agreement shall be true and correct in all material respects
(except to the extent already qualified by materiality) on and as of the Time of
Sale and on and as of the Closing Date as if made on and as of the Closing Date;
the statements of the Company’s officers made pursuant to any certificate
delivered in accordance with the provisions hereof shall be true and correct in
all material respects (except to the extent already qualified by materiality) on
and as of the date made and on and as of the Closing Date; the Company and the
Guarantors shall have performed all covenants and agreements and satisfied all
conditions on their part to be performed or satisfied hereunder at or prior to
the Closing Date.
 
(c) The Initial Purchasers shall have received on the Closing Date a
certificate, dated the Closing Date and signed by an executive officer of the
Company, to the effect set forth in Section 5(a)(i) and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct in all material respects (except to the extent already
qualified by materiality) as of the Closing Date and that the Company has
complied with all of the agreements and satisfied all of the conditions on its
part to be performed or satisfied hereunder on or before the Closing Date.
 
The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.
 
(d) The Initial Purchasers shall have received on the Closing Date (i) an
opinion and negative assurance letter of Dewey & LeBoeuf, outside counsel for
the Company, dated the Closing Date, (ii) an opinion of Karl Kindig, general
counsel of the Company and (iii) an opinion of Baker & Daniels LLP, Indiana
counsel to the Company and certain Guarantors, in each case, in form and
substance satisfactory to Morgan Stanley & Co. Incorporated.  Such opinion shall
be rendered to the Initial Purchasers at the request of the Company and shall so
state therein.
 
(e) The Initial Purchasers shall have received on the Closing Date an opinion
and negative assurance letter of Cahill Gordon & Reindel llp, counsel for the
Initial Purchasers, dated the Closing Date, in form and substance satisfactory
to Morgan Stanley & Co. Incorporated.
 
(f) The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
PricewaterhouseCoopers LLP, independent public accountants, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in or incorporated by reference into the
Time of Sale Memorandum and the Final Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off date” not earlier than the
date hereof.
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(g) The Company and the Guarantors shall have executed and delivered the
Indenture, in form and substance reasonably satisfactory to the Initial
Purchasers, and the Initial Purchasers shall have received executed copies
thereof.
 
(h) The Notes shall be eligible for clearance and settlement through the
Depository Trust Company, Clearstream Banking and the Euroclear System.
 
(i) Subject to the terms of the Intercreditor Agreement, the Company and the
Guarantors shall have entered into the Security Agreement, the perfection
certificate related thereto and the other Security Documents and Morgan Stanley
& Co. Incorporated shall have received counterparts, conformed as executed,
thereof.
 
(j) Morgan Stanley & Co. Incorporated shall have received the results of recent
UCC lien searches (or lien searches under the personal property security
legislation applicable to the Personal Property Collateral, as applicable) for
each Issuer in each of the jurisdictions in which any Issuer is located and, if
reasonably requested by Morgan Stanley & Co. Incorporated, tax and judgment lien
searches for the Company in each jurisdiction in which material assets of the
Company or any of its subsidiaries is located, and such searches shall reveal no
liens on any of the assets of the Company or any of its subsidiaries other than
Permitted Liens.
 
(k) Subject to the terms of the Intercreditor Agreement, any delivery to the
Notes Collateral Agent of certificates representing shares of capital stock
required to be pledged as Collateral shall be delivered to the Notes Collateral
Agent and any UCC financing statement required by the Security Agreement to be
filed on or prior to the Closing Date, in order to create in favor of the Notes
Collateral Agent for its benefit and the benefit of the Trustee and the holders
of the Notes, a perfected first-priority lien (subject to Permitted Liens (as
defined in the Indenture)) and security interest in the Collateral which can be
perfected by the making of such filings prior and superior to the right of any
other person, shall be in proper form for filing or delivered, as applicable.
 
(l) The sale of the Securities shall not be enjoined (temporarily or
permanently) on the Closing Date.
 
(m) On or prior to the Closing Date, (a) the Company shall have entered into the
New Credit Facility and the Representatives shall have received an executed copy
thereof and (b) the Representatives shall have received satisfactory evidence
that the Company has repaid all outstanding indebtedness under the Existing
Credit Facility and that all liens encumbering the collateral secured by the
Existing Credit Facility have been released.
 
       6. Covenants of the Company.  Each of the Company and the Guarantors
covenants with each Initial Purchaser as follows:
 
(a) To furnish to you in New York City, without charge, prior to 10:00 a.m.  New
York City time on the business day next succeeding the date of this Agreement
and during the period mentioned in Section 6(c) or (d), as many copies of the
Time of Sale Memorandum, the Final Memorandum and any supplements and amendments
thereto as you may reasonably request.
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(b) Before amending or supplementing the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum, to furnish to you a copy of each such
proposed amendment or supplement and not to use any such proposed amendment or
supplement to which Morgan Stanley & Co. Incorporated reasonably objects.
 
(c) To furnish to you a copy of each proposed Additional Written Offering
Communication to be prepared by or on behalf of, used by, or referred to by the
Company and not to use or refer to any proposed Additional Written Offering
Communication to which Morgan Stanley & Co. Incorporated reasonably objects.
 
(d) If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time when the Final Memorandum is not yet available to
prospective purchasers and any event shall occur or condition exist as a result
of which it is necessary to amend or supplement the Time of Sale Memorandum in
order to make the statements therein, in the light of the circumstances, not
misleading, or if, in the judgment of Morgan Stanley & Co. Incorporated or its
counsel, it is necessary to amend or supplement the Time of Sale Memorandum to
comply with applicable law, forthwith to prepare and furnish, at its own
expense, to the Initial Purchasers and to any dealer upon request, either
amendments or supplements to the Time of Sale Memorandum so that the statements
in the Time of Sale Memorandum as so amended or supplemented will not, in the
light of the circumstances when delivered to a prospective purchaser, be
misleading or so that the Time of Sale Memorandum, as amended or supplemented,
will comply with applicable law.
 
(e) If, during such period after the date hereof and prior to the date on which
all of the Securities shall have been sold by the Initial Purchasers, any event
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Final Memorandum in order to make the statements therein, in the
light of the circumstances when the Final Memorandum is delivered to a
purchaser, not misleading, or if, in the judgment of Morgan Stanley & Co.
Incorporated or its counsel, it is necessary to amend or supplement the Final
Memorandum to comply with applicable law, forthwith to prepare and furnish, at
its own expense, to the Initial Purchasers, either amendments or supplements to
the Final Memorandum so that the statements in the Final Memorandum as so
amended or supplemented will not, in the light of the circumstances when the
Final Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.
 
(f) To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as you shall reasonably
request provided that  neither the Company nor any of the Guarantors shall be
required to (i) qualify as a foreign corporation or other entity or as a dealer
in securities in any such jurisdiction where it would not otherwise be required
to so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(g) Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the issuance and sale of the
Securities and the granting and perfecting of the security interests and all
other fees or expenses in connection with the preparation of the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum, any Additional
Written Offering Communication prepared by or on behalf of, used by, or referred
to by the Company and any amendments and supplements to any of the foregoing,
including all printing costs associated therewith, and the delivering of copies
thereof to the Initial Purchasers, in the quantities herein above specified,
(ii) all costs and expenses related to the transfer and delivery of the
Securities to the Initial Purchasers, including any transfer or other taxes
payable thereon, (iii) the cost of printing or producing any Blue Sky or legal
investment memorandum in connection with the offer and sale of the Securities
under state securities laws and all expenses in connection with the
qualification of the Securities for offer and sale under state securities laws
as provided in Section 6(e) hereof, including filing fees and the reasonable
fees and disbursements of counsel for the Initial Purchasers in connection with
such qualification and in connection with the Blue Sky or legal investment
memorandum, (iv) any fees charged by rating agencies for the rating of the
Securities, (v) the costs and charges of the Notes Collateral Agent, the Trustee
and any transfer agent, registrar or depositary, (vi) the cost of the
preparation, issuance and delivery of the Securities, (vii) the costs and
expenses of the Company relating to investor presentations on any “road show”
undertaken in connection with the marketing of the offering of the Securities,
including, without limitation, expenses associated with the preparation or
dissemination of any electronic road show, expenses associated with production
of road show slides and graphics, fees and expenses of any consultants engaged
in connection with the road show presentations with the prior approval of the
Company, travel and lodging expenses of the representatives and officers of the
Company and any such consultants, and the cost of any aircraft chartered in
connection with the road show, (viii) the document production charges and
expenses associated with printing this Agreement and (ix) all other cost and
expenses incident to the performance of the obligations of the Company hereunder
for which provision is not otherwise made in this Section.  It is understood,
however, that except as provided in this Section, Section 8, and the last
paragraph of Section 9, the Initial Purchasers will pay all of their costs and
expenses, including fees and disbursements of their counsel, transfer taxes
payable on resale of any of the Securities by them and any advertising expenses
connected with any offers they may make.
 
(h) Neither the Company nor any Affiliate will sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) which could be integrated with the sale of the Securities in
a manner which would require the registration under the Securities Act of the
Securities.
 
(i) Not to solicit any offer to buy or offer or sell the Securities by means of
any form of general solicitation or general advertising (as those terms are used
in Regulation D under the Securities Act) or in any manner involving a public
offering within the meaning of Section 4(2) of the Securities Act.
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
(j) While any of the Securities remain “restricted securities” within the
meaning of the Securities Act, to make available, upon request, to any seller of
such Securities the information specified in Rule 144A(d)(4) under the
Securities Act, unless the Company is then subject to Section 13 or 15(d) of the
Exchange Act.
 
(k) None of the Company, its Affiliates or any person acting on its or their
behalf (other than the Initial Purchasers) will engage in any directed selling
efforts (as that term is defined in Regulation S) with respect to the
Securities, and the Company and its Affiliates and each person acting on its or
their behalf (other than the Initial Purchasers) will comply with the offering
restrictions requirement of Regulation S.
 
(l) During the period of one year after the Closing Date the Company will not,
and will not permit any of its affiliates (as defined in Rule 144 under the
Securities Act) to resell any of the Securities which constitute “restricted
securities” under Rule 144 that have been reacquired by any of them.
 
(m) Not to take any action prohibited by Regulation M under the Exchange Act in
connection with the distribution of the Securities contemplated hereby.
 
To apply the net proceeds from the sale of the Securities in the manner
described under the caption “Use of Proceeds” in the Time of Sale Memorandum and
the Final Memorandum.
 
The Company also agrees that, without the prior written consent of Morgan
Stanley & Co.  Incorporated on behalf of the Initial Purchasers, it will not,
during the period beginning on the date hereof and continuing to and including
the date that is 90 days following the Closing Date, offer, sell, contract to
sell or otherwise dispose of any debt securities of the Company or debt
securities of the Company or any of its subsidiaries substantially similar to
the Securities (other than the sale of the Securities under this Agreement).
 
7. Offering of Securities; Restrictions on Transfer.
 
(a) Each Initial Purchaser, severally and not jointly, represents and warrants
to the Company that such Initial Purchaser is a qualified institutional buyer as
defined in Rule 144A under the Securities Act (a “QIB”).  Each Initial
Purchaser, severally and not jointly, agrees with the Company that (i) it will
not solicit offers for, or offer or sell, such Securities by any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act) or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act and (ii) it will solicit
offers for such Securities only from, and will offer such Securities only to,
persons that it reasonably believes to be (a) in the case of offers inside the
United States, QIBs and (b) in the case of offers outside the United States, to
persons other than U.S. persons (“foreign purchasers,” which term shall include
dealers or other professional fiduciaries in the United States acting on a
discretionary basis for foreign beneficial owners (other than an estate or
trust)) in reliance upon Regulation S under the Securities Act that, in each
case, in purchasing such Securities are deemed to have represented and agreed as
provided in the Final Memorandum under the caption “Notice to Investors”.
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
     (b) Each Initial Purchaser, severally and not jointly, represents,
warrants, and agrees with respect to offers and sales outside the United States
that:
 
(i) such Initial Purchaser understands that no action has been or will be taken
in any jurisdiction by the Company that would permit a public offering of the
Securities, or possession or distribution of the Preliminary Memorandum, the
Time of Sale Memorandum, the Final Memorandum or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required;
 
(ii) such Initial Purchaser will comply with all applicable laws and regulations
in each jurisdiction in which it acquires, offers, sells or delivers Securities
or has in its possession or distributes the Preliminary Memorandum, the Time of
Sale Memorandum, the Final Memorandum or any such other material, in all cases
at its own expense;
 
(iii) the Securities have not been registered under the Securities Act and may
not be offered or sold within the United States or to, or for the account or
benefit of, U.S. persons except in accordance with Rule 144A or Regulation S
under the Securities Act or pursuant to another exemption from the registration
requirements of the Securities Act;
 
(iv) such Initial Purchaser has offered the Securities and will offer and sell
the Securities (a) as part of its distribution at any time and (b) otherwise
until 40 days after the later of the commencement of the offering and the
Closing Date, only in accordance with Rule 903 of Regulation S or as otherwise
permitted in Section 7(a); accordingly, neither such Initial Purchaser, its
Affiliates nor any persons acting on its or their behalf have engaged or will
engage in any directed selling efforts (within the meaning of Regulation S) with
respect to the Securities, and any such Initial Purchaser, its Affiliates and
any such persons have complied and will comply with the offering restrictions
requirement of Regulation S;
 
(v) such Initial Purchaser, in relation to each Member State of the European
Economic Area which has implemented the Prospectus Directive (each, a “Member
State”), has represented and agreed that with effect from and including the date
on which the Prospectus Directive is implemented in that Member State it has not
made and will not make an offer of Securities to the public in that Member
State, except that it may, with effect from and including such date, make an
offer of Securities to the public in that Member State:
 
(A) at any time to legal entities which are authorized or regulated to operate
in the financial markets or, if not so authorized or regulated, whose corporate
purpose is solely to invest in securities;
 
(B) at any time to any legal entity which has two or more of (1) an average of
at least 250 employees during the last financial year; (2) a total balance sheet
of more than €43,000,000 and (3) an annual net turnover of more than
€50,000,000, as shown in its last annual or consolidated accounts;
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(C) at any time in any other circumstances which do not require the publication
by us of a prospectus pursuant to Article 3 of the Prospectus Directive; or
 
(D) fewer than 100 natural or legal persons (other than qualified investors as
defined in the Prospectus Directive) subject to obtaining the prior consent of
the representatives for any such offer.
 
For the purposes of the above, the expression an “offer of Securities to the
public” in relation to any Securities in any Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Securities to be offered so as to enable an  investor
to decide to purchase or subscribe the Securities, as the same may be varied in
that Member State by any measure implementing the Prospectus Directive in that
Member State and the expression Prospectus Directive means Directive 2003/71/EC
and includes any relevant implementing measure in that Member State;
 
(vi) such Initial Purchaser has represented and agreed that it has only
communicated or caused to be communicated and will only communicate or cause to
be communicated an invitation or inducement to engage in investment activity
(within the meaning of Section 21 of the Financial Services and Markets Act
2000) in connection with the issue or sale of the Securities in circumstances in
which Section 21(1) of such Act does not apply to us and it has complied and
will comply with all applicable provisions of such Act with respect to anything
done by it in relation to any Securities in, from or otherwise involving the
United Kingdom;
 
(vii) such Initial Purchaser understands that the Securities have not been and
will not be registered under the Securities and Exchange Law of Japan, and
represents that it has not offered or sold, and agrees not to offer or sell,
directly or indirectly, any Securities in Japan or for the account of any
resident thereof except pursuant to any exemption from the registration
requirements of the Securities and Exchange Law of Japan and otherwise in
compliance with applicable provisions of Japanese law; and
 
(viii) such Initial Purchaser agrees that, at or prior to confirmation of sales
of the Securities, it will have sent to each distributor, dealer or person
receiving a selling concession, fee or other remuneration that purchases
Securities from it during the restricted period a confirmation or notice to
substantially the following effect:
 
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered and sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering and the closing date, except
in either case in accordance with Regulation S (or Rule 144A if available) under
the Securities Act.  Terms used above have the meaning given to them by
Regulation S.”
 
Terms used in this Section 7(b) have the meanings given to them by Regulation S.
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
(c) The Company agrees that the Initial Purchasers may provide copies of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum and
any other agreements or documents relating thereto, including without
limitation, the Indenture, the Security Documents, the Intercreditor Agreement
and the Guarantees, to Xtract Research LLC (“Xtract”), following completion of
the offering, for inclusion in an online research service sponsored by Xtract,
access to which shall be restricted by Xtract to QIBs.
 
8. Indemnity and Contribution.
 
(a) The Company agrees to indemnify and hold harmless each Initial Purchaser,
each person, if any, who controls any Initial Purchaser within the meaning of
either Section 15 of the Securities Act or Section 20 of the Exchange Act, and
each affiliate of any Initial Purchaser within the meaning of Rule 405 under the
Securities Act from and against any and all losses, claims, damages and
liabilities (including, without limitation, any legal or other expenses
reasonably incurred in connection with defending or investigating any such
action or claim) caused by any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Memorandum, the Time of Sale
Memorandum, any Additional Written Offering Communication prepared by or on
behalf of, used by, or referred to by the Company, or the Final Memorandum or
any amendment or supplement thereto, or caused by any omission or alleged
omission to state therein a material fact necessary to make the statements
therein in the light of the circumstances under which they were made not
misleading, except insofar as such losses, claims, damages or liabilities are
caused by any such untrue statement or omission or alleged untrue statement or
omission based upon information relating to any Initial Purchaser furnished to
the Company in writing by such Initial Purchaser through you expressly for use
therein.
 
(b) Each Initial Purchaser agrees, severally and not jointly, to indemnify and
hold harmless the Company, its directors, its officers and each person, if any,
who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company to such Initial Purchaser, but only with
reference to information relating to such Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through you expressly for use in
the Preliminary Memorandum, the Time of Sale Memorandum, any Additional Written
Offering Communication prepared by or on behalf of, used by or referred to by
the Company, or the Final Memorandum or any amendment or supplement thereto.
 
(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding.  In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless the indemnifying party and the indemnified party
shall have mutually agreed to the retention of such counsel or the named parties
to any such proceeding (including any impleaded parties) include both the
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
indemnifying party and the indemnified party and representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
interests between them.  It is understood that the indemnifying party shall not,
in respect of the legal expenses of any indemnified party in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all such indemnified parties and that all such fees and expenses
shall be reimbursed as they are incurred.  Such firm shall be designated in
writing by Morgan Stanley & Co.  Incorporated, in the case of parties
indemnified pursuant to Section 8(a), and by the Company, in the case of parties
indemnified pursuant to Section 8(a).  The indemnifying party shall not be
liable for any settlement of any proceeding effected without its written
consent, which will not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment.  No indemnifying party
shall, without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.
 
(d) To the extent the indemnification provided for in Section 8(a) or 8(a) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company on the one hand and of the Initial Purchasers on the other
hand in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative benefits received by the Company on the one hand
and the Initial Purchasers on the other hand in connection with the offering of
the Securities shall be deemed to be in the same respective proportions as the
net proceeds from the offering of the Securities (before deducting expenses)
received by the Company and the total discounts and commissions received by the
Initial Purchasers bear to the aggregate offering price of the Securities.  The
relative fault of the Company on the one hand and of the Initial Purchasers on
the other hand shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 8 are several in proportion to the
respective principal amount of Securities they have purchased hereunder, and not
joint.
 
(e) The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in
 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
 
Section 8(c).  The amount paid or payable by an indemnified party as a result of
the losses, claims, damages and liabilities referred to in Section 8(c) shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this Section 8, no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the total price at which
the Securities resold by it in the initial placement of such Securities were
offered to investors exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The remedies provided for in this
Section 8 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.
 
(f) The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Initial Purchaser, any person controlling any Initial Purchaser or
any affiliate of any Initial Purchaser or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Securities.
 
9. Termination.  Morgan Stanley & Co. Incorporated may terminate this Agreement
by notice given by you to the Company, if  after the execution and delivery of
this Agreement and prior to the Closing Date (i) trading generally shall have
been suspended or materially limited on, or by, as the case may be, any of the
New York Stock Exchange, the NASDAQ Global Market or any other board or exchange
on which the Company’s securities are traded, (ii) trading of any securities of
the Company shall have been suspended on any exchange or in any over-the-counter
market, (iii) a material disruption in securities settlement, payment or
clearance services in the United States shall have occurred, (iv) any moratorium
on commercial banking activities shall have been declared by Federal or New York
State authorities or (v) there shall have occurred any outbreak or escalation of
hostilities, or any change in financial markets or any calamity or crisis that,
in Morgan Stanley & Co. Incorporated’s judgment, is material and adverse and
which, singly or together with any other event specified in this clause (v),
makes it, in Morgan Stanley & Co. Incorporated’s judgment, impracticable or
inadvisable to proceed with the offer, sale or delivery of the Securities on the
terms and in the manner contemplated in the Time of Sale Memorandum or the Final
Memorandum.
 
10. Effectiveness; Defaulting Initial Purchasers.  This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.  The
respective indemnities, agreements, representations, warranties and other
statements of the Company, the Guarantors, their respective officers and the
several Initial Purchasers set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of any investigation made by or on
behalf of any Initial Purchaser, the Company, any Guarantor or any of their
officers or directors or any controlling person, as the case may be, and will
survive delivery of and payment for the Securities sold hereunder and any
termination of this Agreement.
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
If, on the Closing Date, any one or more of the Initial Purchasers shall fail or
refuse to purchase  Securities that it or they have agreed to purchase hereunder
on such date, and the aggregate principal amount of Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase is not more than one-tenth of the aggregate principal amount of
Securities to be purchased on such date, the other Initial Purchasers shall be
obligated severally in the proportions that the principal amount of Securities
set forth opposite their respective names in Schedule I bears to the aggregate
principal amount of Securities set forth opposite the names of all such
non-defaulting Initial Purchasers, or in such other proportions as you may
specify, to purchase the Securities which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase on such date;
provided that in no event shall the principal amount of Securities that any
Initial Purchaser has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 9 by an amount in excess of one-ninth of such principal
amount of Securities without the written consent of such Initial Purchaser.  If,
on the Closing Date any Initial Purchaser or Initial Purchasers shall fail or
refuse to purchase Securities which it or they have agreed to purchase hereunder
on such date and the aggregate principal amount of Securities with respect to
which such default occurs is more than one-tenth of the aggregate principal
amount of Securities to be purchased on such date, and arrangements satisfactory
to you and the Company for the purchase of such Securities are not made within
36 hours after such default, this Agreement shall terminate without liability on
the part of any non-defaulting Initial Purchaser or of the Company.  In any such
case either you or the Company shall have the right to postpone the Closing
Date, but in no event for longer than seven days, in order that the required
changes, if any, in the Time of Sale Memorandum, the Final Memorandum or in any
other documents or arrangements may be effected.  Any action taken under this
paragraph shall not relieve any defaulting Initial Purchaser from liability in
respect of any default of such Initial Purchaser under this Agreement.
 
If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Initial Purchasers or such Initial
Purchasers as have so terminated this Agreement with respect to themselves,
severally, for all out-of-pocket expenses (including the fees and disbursements
of their counsel) reasonably incurred by such Initial Purchasers in connection
with this Agreement or the offering contemplated hereunder.
 
11. Entire Agreement.
 
(a) This Agreement, together with any contemporaneous written agreements and any
prior written agreements (to the extent not superseded by this Agreement) that
relate to the offering of the Securities, represents the entire agreement
between the Company and the Initial Purchasers with respect to the preparation
of the Preliminary Memorandum, the Time of Sale Memorandum, the Final
Memorandum, the conduct of the offering, and the purchase and sale of the
Securities.
 
(b) The Company acknowledges that in connection with the offering of the
Securities:  (i) the Initial Purchasers have acted at arms length, are not
agents of, and owe no fiduciary duties to, the Company or any other person, (ii)
the Initial Purchasers owe the Company only those duties and obligations set
forth in this Agreement and prior written
 
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
 
agreements (to the extent not superseded by this Agreement) if any, and (iii)
the Initial Purchasers may have interests that differ from those of the
Company.  The Company waives to the full extent permitted by applicable law any
claims it may have against the Initial Purchasers arising from an alleged breach
of fiduciary duty in connection with the offering of the Securities.
 
12. Counterparts.  This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.  Delivery of an executed
counterpart of a signature page to this Agreement by telecopier, facsimile or
other electronic transmission (i.e., a “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart thereof.
 
13. Successors.  This Agreement will inure to the benefit of and be binding upon
the parties hereto, and to the benefit of the indemnified parties referred to in
Section 8 hereof, and in each case their respective successors, and no other
person will have any right or obligation hereunder.  The term “successors” shall
not include any other purchaser of the Securities as such from any of the
Initial Purchasers merely by reason of such purchase.
 
14. Authority of the Representatives. Any action by the Initial Purchasers
hereunder may be taken by Morgan Stanley & Co. Incorporated and Barclays Capital
Inc. on behalf of the Initial Purchasers, and any such action taken by Morgan
Stanley & Co. Incorporated and Barclays Capital Inc. shall be binding upon the
Initial Purchasers.
 
15. Applicable Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.
 
16. Headings.  The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement.
 
17. Notices.  All communications hereunder shall be in writing and effective
only upon receipt and if to the Initial Purchasers shall be delivered, mailed or
sent to you in care of Morgan Stanley & Co. Incorporated, 1585 Broadway, New
York, New York 10036, Attention:  High Yield Syndicate Desk, with a copy to the
Legal Department; and if to the Company shall be delivered, mailed or sent to
CNO Financial Group, Inc., 11825 North Pennsylvania Street, Carmel, IN 46032
Attention Karl Kindig with a copy to Dewey & LeBoeuf LLP, 1301 Avenue of the
Americas, New York, NY 10019, attention John M. Schwolsky and Vladimir Nicenko.
 
[Signature Page to Follow]
 


 
- 22 -

--------------------------------------------------------------------------------

 




 
Very truly yours,
 


 
CNO FINANCIAL GROUP, INC.
 
By:    /s/ Karl W. Kindig    
 
Name:  Karl W. Kindig
 
Title:  Secretary
 


 
 
 

--------------------------------------------------------------------------------

 


40|86 ADVISORS, INC.
 
By:    /s/ Karl W. Kindig      
 
Name:  Karl W. Kindig
 
Title:  Assistant Secretary
 
40|86 MORTGAGE CAPITAL, INC.
 
By:   /s/ Karl W. Kindig        
 
Name:  Karl W. Kindig
 
Title:  Assistant Secretary
 
AMERICAN LIFE AND CASUALTY MARKETING DIVISION CO.
 
By:   /s/ Karl W. Kindig       
 
Name:  Karl W. Kindig
 
Title:  Secretary
 
CDOC, INC.
 
By:   /s/ Karl W. Kindig    
 
Name:  Karl W. Kindig
 
Title:  Secretary
 
CNO MANAGEMENT SERVICES COMPANY
 
By:    /s/ Karl W. Kindig         
 
Name:  Karl W. Kindig
 
Title:  Secretary
 
CNO SERVICES, LLC
 
By:    /s/ Karl W. Kindig              
 
Name:  Karl W. Kindig
 
Title:  Secretary
 


 
 
 

--------------------------------------------------------------------------------

 
 
 
PERFORMANCE MATTERS ASSOCIATES, INC.
 
By:   /s/ Karl W. Kindig          
 
Name:  Karl W. Kindig
 
Title:  Secretary
 
PERFORMANCE MATTERS ASSOCIATES OF TEXAS, INC.
 
By:   /s/ Karl W. Kindig          
 
Name:  Karl W. Kindig
 
Title:  Secretary
 


 
 
 

--------------------------------------------------------------------------------

 


Accepted as of the date hereof
 
Morgan Stanley & Co. Incorporated
Barclays Capital Inc.
Acting severally on behalf of themselves and the several Initial Purchasers
named in SCHEDULE I hereto.


 
By:
Morgan Stanley & Co. Incorporated

 


 
By:
 /s/ Eric C. Jenkins    

 
 
Name:  Eric C. Jenkins

 
 
Title:  Authorized Signatory

 


 
 
 
 
 

--------------------------------------------------------------------------------

 
 
By:
Barclays Capital Inc.

 


 
By:
 /s/ Timothy N. Hartzell     

 
 
Name:  Timothy N. Hartzell

 
 
Title:  Managing Director

 
 
 
 


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I
 
Initial Purchaser
 
Principal Amount of
Notes to be Purchased
         
Morgan Stanley &
Co.  Incorporated                                                                                     
  $ 137,500,000  
Barclays Capital
Inc.                                                                                     
    110,000,000  
FBR Capital Markets &
Co.                                                                                     
    27,500,000                                          
Total:                                                                           
  $ 275,000,000  



 


 
I-1 

--------------------------------------------------------------------------------

 


SCHEDULE II
 
Time of Sale Memorandum
 
1.
Preliminary Memorandum issued December 8, 2010

 
2.
Pricing Term Sheet dated December 14, 2010

 




 
 
C-1
 

